                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             ASHEVILLE DIVISION
                             NO. 1:19-CV-118-GCM

 LISA JEANETTE STEPP,                                   )
                                                        )
                                                        )
                      Plaintiff,                        )
                                                        )
 vs.                                                    )               ORDER
                                                        )
 NANCY A. BERRYHILL,                                    )
                                                        )
                                                        )
                     Defendant.                         )

       THIS MATTER is before the Court upon the Plaintiff’s Motion to Dismiss (“Motion”)

(Doc. No. 10) pursuant to Federal Rule of Civil Procedure 41(a)(2). Defendant does not object to

Plaintiff’s Motion. For good cause shown, Plaintiff’s Motion is GRANTED. Accordingly, this

case is DISMISSED.

       SO ORDERED.



                                     Signed: August 6, 2020




         Case 1:19-cv-00118-GCM Document 11 Filed 08/06/20 Page 1 of 1
